DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all intervening claims.

Response to Amendment
This action is in response to the communications and remarks filed on 12/30/2021. Claims 2 and 4-7 have been newly canceled. Claims 18-34, 36, 38-48, and 50-86 have been previously cancelled. Claims 1, 3, 8-17, 35, 37, and 49 have been examined and are pending.

Response to Arguments
Acknowledgement to applicant’s amendment to claim 9 has been noted. The claim has been reviewed, entered and found obviating to previously raised objection for minor informalities. Objection to the claim 9 is hereby withdrawn.
Applicant’s arguments see pages 9-10 of remarks, filed 12/30/2021, with respect to claims 1, 3, 8-17, 35, 37, and 49 rejection under U.S.C. 101, have been fully considered and are persuasive. Per the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Step 1: meets the statutory category of mental process; Step 2A/Prong 1: recited claims meet a method(s) of organizing human activity, thus an abstract idea; and Step 2B/Prong 2:  is a practical application of receiving configuration information from a network device enabling a predetermined control process to activate or initiate an integrity protection or deactivation access as part of a data radio bearer (DRB). Therefore, the invention is subject matter eligible. Examiner withdraws the 101 Alice rejection for claims 1, 3, 8-17, 35, 37, and 49.  
Acknowledgement to applicant's argument to claims 35 and 49 have been noted. The claim has been reviewed, entered and found obviating to previously raised rejection under 35 USC 112 4th. Rejection under 35 USC 112 4th to claims 35 and 49 is hereby withdrawn.

Applicants’ arguments in the instant Amendment, filed on 12/30/2021, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant’s arguments: “Claims 1-3, 17, 35, 37, and 49 were rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Ostergaard et al, hereinafter ("Ostergaard"), US PG Publication (2012/0307709A1) was submitted 06/16/2020 IDS. 
		This rejection is respectfully traversed. 
		Representative independent claim 1 of the present application recites following features. 
		1. A Data Radio Bearer (DRB) integrity protection configuration method for a User Equipment (UE), comprising: 
		receiving configuration information indicating a DRB integrity protection configuration from a network device; and 
		enabling a predetermined control process for DRB integrity protection in accordance with the configuration information, wherein the predetermined control process is a DRB integrity protection activation process or a DRB integrity protection deactivation process; 
		wherein the receiving the configuration information indicating the DRB integrity protection configuration from the network device comprises receiving first configuration information indicating a DRB configuration from the network device, wherein the first configuration information carries a DRB integrity protection command by default; 
		wherein the enabling the predetermined control process for the DRB integrity protection in accordance with the configuration information comprises: 
	activating the DRB integrity protection when the first configuration information has been received and service transmission has been initiated; or 
		deactivating the DRB integrity protection when the DRB has been released. 
		Paragraphs [0004], [0006] of Ostergaard disclose "Integrity protection implemented in packet data convergence protocol (PDCP) layer", paragraphs [0028]-[0029] of Ostergaard disclose "Embodiments there are non-limiting general context in relation to a LTE network applying integrity protection of a DRB between a RN and a UE...for UEs connecting to a normal base station such as an eNB and a Node B", paragraphs [0038]-[0039] of Ostergaard disclose "The connection reconfiguration procedure starts when the E-UTRAN 501 sends an RRCConnectionReconfiguration in S51 to the UE 503. The UE replies with an. RRCConnectionReconfigurationComplete in S52...the indication of integrity protection is included per DRB, within the RRCConnectionReconfiguration message in S51... The indication of integrity protection allows enabling integrity protection for the DRB, if previously disabled; disabling integrity protection for the DRB, if previously enabled; and keeping integrity protection enabled or disabled, as before the re-establishment and the reconfiguration." 
		Ostergaard merely discloses enabling or disabling integrity protection for the DRB according to the indication of integrity protection within the RRCConnectionReconfiguration. The amended claim 1 further defines "activating the DRB integrity protection when the first configuration information has been received and service transmission has been initiated; or deactivating the DRB integrity protection when the DRB has been released", which means activating the DRB integrity protection needs two conditions: receiving the first configuration information and initiating service transmission. But Ostergaard fails to disclose, teach , or suggest "activating the DRB integrity protection when the first configuration information has been received and service transmission has been initiated or deactivating the DRB integrity protection when the DRB has been released" of the amended claim 1. 
		Therefore, Ostergaard fails to disclose the amended claim 1 and, thus, amended claim 1 is allowable. Claim 37 is also allowable for similar reasons. Since independent claims 1 and 37 are allowable, dependent claims 3, 17, 35 and 49, which depend therefrom, are also allowable. ” 
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Ostergaard does indeed disclose "activating the DRB integrity protection when the first configuration information has been received and service transmission has been initiated; or deactivating the DRB integrity protection when the DRB has been released". 
Further, Applicant acknowledges that Ostergaard does indeed disclose activating the DRB integrity protection needs two conditions: receiving the first configuration information and initiating service transmission and not just enabling or disabling integrity protection for the DRB according to the indication of integrity protection within the RRCConnectionReconfiguration. More importantly, Ostergaard actually describes a method in a receiving node and sending node of a wireless communication system for enabling and disability integrity protection of at least one data radio bearer. The enabling and disabling of packet data convergence protocol (PDCP) layer integrity protection—sometimes also referred to as activation and disabling of integrity protection—may be made per data radio bearer (DRB), meaning that not all 
A scenario where the DRB integrity protection command and the configuration information about the integrity protection function are transmitted separately will be described hereinafter. In other words, the DRB integrity protection process is not initiated immediately after the establishment of the DRB, and instead, the corresponding integrity protection process may be initiated after the corresponding DRB has been used for a certain time period. [Specification, para 0046].
In this embodiment presented by Ostergaard, when a connection reconfiguration procedure starts when the E-UTRAN 501 sends an RRCConnectionReconfiguration in S51 to the UE 503. FIG. 5 may be interpreted as an illustration of the signaling between the RN and the DeNB during the RRC connection reconfiguration. The UE 503 may thus be replaced by the RN, and the E-UTRAN 501 by the DeNB. There is also a failure case of the RRC connection reconfiguration, not illustrated here, which is applicable if the UE or RN is unable to comply with the configuration [Ostergaard, Abstract and paras 0006 and 0038-0039].
Ostergaard further describes a RRC re-establishment with change of integrity protection: “...The DeNB transmits an indication for each DRB in the first RRC connection reconfiguration message after the RRC connection re-establishment. The indication indicates if integrity protection performed at transmission, and integrity verification performed at reception should be 
However, as presented in the claim limitations, there is an alternative option indicated by the “or.” Examiner chose the “...deactivating the DRB integrity protection when the DRB has been released" option. Examiner introduced Deng to teach this limitation as this invention provides “...a method and system for realizing integrity protection, which enables a terminal to explicitly acquire a point in time of applying integrity protection, and to explicitly know a data packet to which the integrity protection is applied...Wherein the integrity protection configuration information may be integrity protection configuration information configured to modify a data radio bearer; and the integrity protection configuration information may include: activating an integrity protection configuration of a data radio bearer, and/or deleting an integrity protection configuration of a data radio bearer.” Additionally, Deng teaches that afer activating the integrity protection configuration of the data radio bear by deleting the integrity protection configuration of the DRB, the setting is now Disable or Non-activation [Deng, paras 0008, 0013, and 0020-0021]. Hence, Examiner cited Deng, as it teaches after the RN receives the radio connection 
If the Applicant is suggesting that the step of activating the DRB integrity protection needs two conditions: receiving the first configuration information and initiating service transmission needs to occur prior to deactivating DRB integrity protection limitation; then the limitation should be further amended as an absolute instead of in the alternative, which is a different scope. As such, Examiner maintains the use of Ostergaard and Deng reference.
Applicant’s arguments: “Claims 4-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ostergaard, in view of Deng, US PG Publication (2012/0315878A1). 
		Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ostergaard, in view of Deng, in view of Kwon, US PG Publication (2016/0338139A1). 
		Paragraphs [0054]-[0055] of Deng disclose "assuming that the Donor-eNB modifies the configuration of the integrity protection algorithm for the DRB after reestablishment, only the DRBI applies the integrity protection algorithm originally, but now all the DRBs configured by the Donor-eNB apply the integrity protection algorithm.", paragraphs [0057], [0059] of Deng disclose "Step 304: after receiving the RRC connection reconfiguration message, the RN applies configuration parameters in the RRC connection reconfiguration message, for the DRB (i.e., DRB 1 , DRB2 and DRB3) configured with integrity protection enable, the RN obtains, according to the integrity protection algorithm, the key KUPint...immediately configures the bottom layer(particularly referred to as Packet Data Convergence Protocol (PDCP)) to apply the integrity protection algorithm and the key for the integrity... the DRB integrity protection configuration is modified through the reestablishment process, thereby it is avoided that the point in time of modifying the integrity protection configuration is directly introduced into the RRC signaling protection.
		Deng only discloses that all the DRBs configured by the Donor-eNB apply the integrity protection algorithm, the Donor-eNB modifies the DRB integrity protection configuration established by the RN, but does not involve "service transmission has been initiated" or "deactivating the DRB integrity protection when the DRB has been released". Thus Deng fails to disclose "activating the DRB integrity protection when the first configuration information has been received and service transmission has been initiated or deactivating the DRB integrity protection when the DRB has been released" of the amended claim 1. Therefore, Deng does not teach claim 1, and there is no motivation for one of ordinary sill in the art to combine Ostergaard and Deng to obtain the amended claim 1. 
		Therefore, Ostergaard and Deng fail to disclose the amended claim 1 and, thus, claim 1 is allowable. Amended claim 37 is also allowable for similar reasons. Since independent claims 1 and 37 are allowable, dependent claims 8-10, 16, which depend therefrom, are also allowable.”
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Deng does disclose “...involve "service transmission has been initiated" or "deactivating the DRB integrity protection when the DRB has been released". Again, Deng is an invention that provides “...a method and system for realizing integrity protection, which enables a terminal to explicitly acquire a point in time of applying integrity protection, and to explicitly know a data packet to which the integrity protection is applied...Wherein the integrity protection configuration information may be integrity protection configuration information configured to modify a data radio bearer; and the integrity deleting an integrity protection configuration of a data radio bearer.” Additionally, Deng teaches that after activating the integrity protection configuration of the data radio bear by deleting the integrity protection configuration of the DRB, the setting can now be Disable or Non-activation [Deng, paras 0008, 0013, and 0020-0021]. Hence, the initiation, establishment, creation, and the disabling of channel or connection he RN needs to comply with protocol specifications of the common user equipment in the backhaul link. When working normally, the RN provides services for multiple user equipment(s) within its coverage [Deng, paras 0006 and 0073]. Therefore, Deng teaches both "service transmission has been initiated" or "deactivating the DRB integrity protection when the DRB has been released;" Examiner choose the second of the two options presented in the scope of the claim limitations.
Applicant’s arguments: “3) Paragraphs [0100]-[0102] of Kwon disclose "The activation/deactivation mechanism is performed based on a combination of a MAC Control Element (CE) and a deactivation timer... The MAC CE may independently indicate an activation/deactivation state of each secondary serving cell through a bit corresponding to the respective secondary serving cell, and the indication may be configured as a bitmap form. Although a deactivation timer is configured and maintained for each secondary serving cell...". 
		First, as discussed above, the applicant considers dependent claim 11 is allowable since independent claim is allowable. Second, what Kwon recites is activation/deactivation of secondary serving cells, and the deactivation timer of Kwon is configured and maintained for each secondary serving cell, not for the DRB integrity protection described in claim 11. Thus, Kwon is silent as to claim 11, and therefore, there is no motivation for one of ordinary sill in the art to combine Ostergaard and Kwon. Therefore, claim 11 is allowable. ” 

Therefore, Examiner broadly interpreted the alternative option of at least one of a deactivation timer information for initiating the DRB integrity protection deactivation process, which the RRC signaling configures the deactivation timer and the MAC CE may independently indicate an activation/deactivation state of each secondary serving cell through a bit corresponding to the respective secondary serving cell. Thus, the Kwon reference is maintained as shown below.
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case,  Kwon is from the same field of endeavor of wireless communication/connection management as well as supporting connection schemes of a Long Term Evolution (LTE) system as taught by the invention.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 8-10, 16-17, 35, 37, and 49 are rejected under 35 U.S.C.103 as being unpatentable over Ostergaard et al, hereinafter (“Ostergaard”), US PG Publication (2012/0307709 A1) was submitted 06/16/2020 IDS, in view of Deng, US PG Publication (2012/0315878 A1) was submitted 016/2020 IDS.
Regarding currently amended claims 1 and 37, Ostergaard teaches a Data Radio Bearer (DRB) integrity protection configuration method for a User Equipment (UE), comprising: [Ostergaard 20120307709A1, ¶¶0004 and 0006: Integrity protection implemented in packet data convergence protocol (PDCP) layer; ¶¶0028-0029: Embodiments there are non-limiting describing a long term evolution (LTE) network applying integrity protection of a DRB between a relay node (RN) and a user equipment (UE) or UEs connecting to a normal base station (i.e. eNB and a Node B).]
receiving configuration information indicating a DRB integrity protection configuration from a network device; [Ostergaard 20120307709A1 06/16/2020 IDS, ¶¶0038-0039: FIG. 5 shows the interaction between the UE 503 and the E-UTRAN 501. According to one embodiment, the indication of integrity protection is included per DRB, within the RRCConnectionReconfiguation message in S51. The indication of integrity protection allows enabling integrity protection for the DRB] and
enabling a predetermined control process for DRB integrity protection in accordance with the configuration information, [Ostergaard, ¶0039: a reconfiguration message that follows upon a connection re-establishment, with the purpose of resuming the DRBs after a suspension due to the re-establishment. The indication of integrity protection allows enabling integrity protection for the DRB.]
wherein the predetermined control process is a DRB integrity protection activation process or a DRB integrity protection deactivation process.  [Ostergaard, ¶0039: The indication of integrity protection allows enabling integrity protection for the DRB, if previously disabled; disabling integrity protection for the DRB, if previously enabled; and keeping integrity protection enabled or disabled, as before the re-establishment and the reconfiguration.]
wherein the receiving the configuration information indicating the DRB integrity protection configuration from the network device comprises receiving first configuration information indicating a DRB configuration from the network device, wherein the first configuration information carries a DRB integrity protection command by default; [Ostergaard, See ¶0039: the indication of integrity protection included per DRB, within the RRCConnectionReconfiguation message in S51, which corresponds to the DRB integrity protection command with identification information about a corresponding DRB. See also Fig. 7, step 710 and para 0048.]
While Ostergaard teaches 
wherein the enabling the predetermined control process for the DRB integrity protection in accordance with the configuration information comprises: 
activating the DRB integrity protection when the first configuration information has been received and service transmission has been initiated; or 
deactivating the DRB integrity protection when the DRB has been released. [Deng, ¶¶
¶¶0054-0055: assuming that the Donor-eNB modifies the configuration of the integrity protection algorithm for the DRB after reestablishment, only the DRB1 applies the integrity protection algorithm originally, but now all the DRBs configured by the Donor-eNB apply the integrity protection algorithm. Wherein originally the integrity protection is enabled for DRB1, implicitly with a configuration information, and then upon the device modifying the configuration, other DRBs are enabled with receipt of the RRC connection reconfiguration message, which corresponds to the first command. See also paras 0057 and 0059]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of enabling and disabling integrity protection for data radio bearers of Ostergaard before him or her by including the teachings of a method and system for realizing integrity protection of Deng. The motivation/suggestion would have been obvious to try to modify the system completing the connection re-establishment of Ostergaard by adding the integrity protection algorithm applying configuration parameters as taught by Deng [Deng, ¶¶0055 and 0057].  
Regarding claim 3, the combination of Ostergaard and Deng teach claim 2 as described above.
Ostergaard teaches wherein identification information about a corresponding DRB is carried in the DRB integrity protection command. [Ostergaard, See ¶0039: ... corresponds to the DRB integrity protection command with identification information about a corresponding DRB. ¶0048: The connection reconfiguration message comprises an indicator indicating which ones of the DRBs that shall have enable integrity protection.]

Regarding claim 17, the combination of Ostergaard and Deng teach claim 1 as described above.
Packet Data Convergence Protocol (PDCP) control signaling. [Ostergaard, See ¶¶0028-0029: Embodiments there are non-limiting describing a long term evolution (LTE) network applying integrity protection of a DRB between a relay node (RN) and a user equipment (UE) or UEs connecting to a normal base station (i.e. eNB and a Node B). ¶¶0006 and 0037: integrity protection in the packet data convergence protocol (PDCP) layer in a relay-specific functionality; for starting/initiating a reconfiguration procedure]

Regarding claim 35, Ostergaard teaches a user equipment (UE), comprising a processor, a memory, and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program so as to implement the DRB integrity protection configuration method according to 1. [Ostergaard, ¶¶0002, 0028, and 0070: user equipment (UE) 103 in an LTE network applies an integrity protection of a DRB; where embodiments therein are implemented using individual hardware circuits, and/or using software programs and data, in conjunction with a suitably programmed digital microprocessor or general purpose computer within any form of solid-state memory]

¶¶0028-0029: Embodiments are described in a non-limiting general context in relation to an LTE network applying integrity protection of a DRB between RN/DeNB and UE.]

Regarding claim 49, Ostergaard teaches a network device, comprising a processor, a memory, and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program so as to implement the DRB integrity protection configuration method according to claim 37. [See Ostergaard, ¶¶0028-0029 and 0070]

Regarding claim 8, the combination of Ostergaard and Deng teach claim 1 as described above.
Ostergaard teaches wherein subsequent to enabling the predetermined control process for the DRB integrity protection in accordance with the configuration information, the DRB integrity protection configuration method further comprises [See Ostergaard, ¶0039: a reconfiguration message that follows upon a connection re-establishment, with the purpose of resuming the DRBs after a suspension due to the re-establishment. The indication of integrity protection allows enabling integrity protection for the DRB.], upon the receipt of the configuration information from the network device, when an event indicating a failure of the DRB integrity ¶0038: The UE 503 may thus be replaced by the RN, and the E-UTRAN 501 by the DeNB. There is also a failure case of the RRC connection reconfiguration, not illustrated here, which is applicable if the UE or RN is unable to comply with the configuration.], transmitting request information for requesting the activation of the DRB integrity protection to the network device, so that the network device activates the DRB integrity protection in accordance with the request information.  [Ostergaard, ¶¶0007, 0035 and 0039:  The transmitter and receiver then implicitly keep track of the remaining bits of the complete sequence number that, allow the process to accept the RRC re-establishment (request) attempt and all DRBs by integrity protection in PDCP may use a unique sequence number (SN) as input to the integrity protection algorithm].
Regarding claim 9, the combination of Ostergaard and Deng teach claim 8 as described above.
Ostergaard teaches wherein the transmitting the request information for requesting the activation of the DRB integrity protection to the network device comprises transmitting the request information for requesting the activation of the DRB integrity protection to the network device through the enhanced RRC signaling or the MAC CE signaling. [See Ostergaard, ¶0006: support of integrity protection of RN signaling by RRC protocol. ¶0035: For example, if a RN with all its DRB configured with integrity protection experiences a radio link failure in a DeNB cell 1, the RN may try to re-establish its RRC connection against a DeNB cell 2.]


Ostergaard teaches wherein the enabling the predetermined control process for the DRB integrity protection in accordance with the configuration information comprises: [See Ostergaard, ¶0039]
upon the receipt of a first instruction for initiating a DRB integrity protection activation process from the network device, activating the DRB integrity protection; or
upon the receipt of a second instruction for initiating a DRB integrity protection deactivation process from the network device, deactivating the DRB integrity protection. [Ostergaard, ¶0006: The enabling and disabling of PDCP integrity protection--sometimes also referred to as activation of integrity protection--may be made per data radio bearer (DRB), meaning that not all DRBs would necessarily be configured to use integrity protection at a given time.]
Regarding claim 16, Ostergaard teaches claim 1 as described above.
Ostergaard teaches a predetermined control process start instruction for the DRB integrity protection [See Ostergaard, ¶¶0038-0039: reconfiguration procedure starts; a reconfiguration message that follows upon a connection re-establishment.. DRB.]; however, Ostergaard fails to explicitly teach but Deng teaches wherein the receiving the configuration information indicating the DRB integrity protection configuration from the network device comprises receiving a predetermined ¶0036: integrity protection algorithm configures a bottom layer to apply the integrity protection algorithm; activating the integrity protection of one (or more) data radio bearers and the key for the integrity protection to the corresponding data radio bearers for the UE or the RN. ¶0045: Donor-eNB manages the RN like the configuration of the MAC layer (MAC-MainConfig). See ¶0059: Through the reestablishment process...the RN explicitly acquires the point in time of applying the integrity protection.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of enabling and disabling integrity protection for data radio bearers of Ostergaard before him or her by including the teachings of a method and system for realizing integrity protection of Deng. The motivation/suggestion would have been obvious to try to modify the system completing the connection re-establishment of Ostergaard by identifying the contents of the configuration information within the MAC layer as taught by Deng [Deng, ¶¶0045 and 0059].  
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ostergaard et al, hereinafter (“Ostergaard”), US PG Publication (2012/0307709 A1) was submitted 06/16/2020 IDS, in view of Deng, US PG Publication (2012/0315878 A1) was submitted 016/2020 IDS, in view of Kwon, US PG Publication (2016/0338139 A1).

However, the combination of Ostergaard and Deng fails to explicitly teach but Kwon teaches wherein the configuration information comprises at least one of deactivation timer information for initiating the DRB integrity protection deactivation process, activation timer information for initiating the DRB integrity protection activation process, activation sequence number information for initiating the DRB integrity protection deactivation process, and deactivation sequence number information for initiating the DRB integrity protection deactivation process. [Kwon, ¶¶0100-0102: a deactivation timer is configured by RRC signaling as part of the activation/deactivation mechanism of a MAC Control Element (CE)]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Ostergaard and Deng before him or her by including the teachings of a method/apparatus for performing activation/deactivation of serving cell in wireless communication system supporting dual connectivity of Kwon. The motivation/suggestion would have been obvious to try to modify the system completing the connection re-establishment of Ostergaard by adding the UE configuration for a  carrier aggregation (CA) scheme of a Long Term Evolution (LTE) system as taught by Kwon [Kwon, ¶099].  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Sakinah White Taylor/Examiner, Art Unit 2497